FILED
                             NOT FOR PUBLICATION                               FEB 25 2010

                                                                           MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 GINA BAUTISTA,                                     No. 07-73305

               Petitioner,                          Agency No. A096-051-447

   v.
                                                    MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Gina Bautista, a native and citizen of the Phillippines, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
discretion the denial of a motion to reopen, Malty v. Ashcroft, 381 F.3d 942, 945

(9th Cir. 2004), and we deny the petition for review.

        The BIA did not abuse its discretion in denying Bautista’s motion to reopen

because it considered the evidence submitted and acted within its broad discretion

in determining Bautista did not show prima facie eligibility for CAT relief. See

INS v. Abudu, 485 U.S. 94, 104-05 (1988) (the BIA may deny a motion to reopen

for failure to establish a prima facie case for the underlying relief sought); see also

Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (the BIA’s denial of a motion to

reopen shall be reversed if it is “arbitrary, irrational, or contrary to law”).

        PETITION FOR REVIEW DENIED.




JT/Research                                 2                                     07-73305